       Case 1:21-cv-00656-PGG-KNF Document 6 Filed 02/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KERRY J. DAVIDSON, ESQ.,

                                Plaintiff,
                                                                 21-CV-0656 (PGG)
                    -against-
                                                              ORDER OF SERVICE
 DAPHNE T. CHISOLM, ESQ.,

                                Defendant.

PAUL G. GARDEPHE, United States District Judge:

       Plaintiff, who is proceeding pro se, paid the filing fees to commence this action.

       The Clerk of Court is directed to issue a summons as to Defendant Daphne T. Chisolm.

Plaintiff is directed to serve the summons and complaint on Defendant within 90 days of the

issuance of the summons. If within those 90 days, Plaintiff has not either served Defendant or

requested an extension of time to do so, the Court may dismiss the claims against Defendant

under Rules 4 and 41 of the Federal Rules of Civil Procedure for failure to prosecute.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

SO ORDERED.

 Dated:   February 23, 2021
          New York, New York

                                                           PAUL G. GARDEPHE
                                                          United States District Judge
